DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group III (claims 9-16) in the reply filed on 02/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for a restriction between Groups I, II, and III. Applicants provided a complaint election of Group III (claims 9-16). 
Applicable prior art was retrieved against elected Group III. 
Claims 6-8 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2022. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
 Current Status of 16/975,439
This Office Action responsive is to the amended claims filed on 08/25/2020.
Claims 9-16 have been examined on the merits. Claims 9-16 are new. 
Priority
This application is a national stage entry of PCT/JP2019/007121, filed on 02/25/2019, which claims foreign priority to JP2018-032469, filed on 02/26/2018. 
Receipt is acknowledged of a certified copy of foreign application JP2018-032469, filed on 02/26/2018. 
The instant effective filing date is 02/25/2019 since JP2018-032469, filed on 02/26/2018, was provided in Japanese. The examiner cannot determine if the instant claims find support in the foreign language application JP2018-032469.  Applicants must perfect foreign priority by filing a certified English language translation of Japanese 2018-032469 that supports verbatim the instant claims in order to get 02/26/2018 as the effective filing date.
Specification
The amended Specification of 08/25/2020 is formally accepted and entered into the record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
HAYASHI (Hayashi et al., “S-Adenosylmethionine Synthetase is required for cell growth, Maintenance of G0 phase, and Termination of Quiescence of Fission Yeast”, iScience, Vol. 5, pages 38-51, July, 27, 2018, PTO-892 page 1 U)
In view of
MOORE (Moore et al., “DNA Methylation and Its Basic Function”, Neuropsychopharmacology REVIEWS, Vol. 38, pages 23-28, May 8, 2012, PTO-892 page 1 V)
In view of 
SHAFQAT (Shafqat, Naeem, et al., “Insight into S-adenosylmethionine biosynthesis from the crystal structure of the human methionine adenosyltransferase catalytic and regulatory subunits”, Biochem Journal (2013) Vol. 452, PTO-892 page 1 W), 
In view of 
SHIMA (Shima et al, “S-adenosylmethionine Synthesis is Regulated by Selective N6-Adenosine Methylation and mRNA Degradation Involving METTL16 and YTHDC1”, Cell Report, (December 19, 2017), PTO-892 page 1 X), 
In view of 
CARAYON (Carayon et al., “Involvement of peripheral Benzodiazepine Receptors in the Protection of Hematopoietic Cells Against Oxygen Radical Damage”, Blood, Vol. 87, No. 8, pages 33710-3178, April 15, 1996, PTO-892 page 2 V)
In view of 
BAI (Bai, Jing, et al., “Identification of a natural inhibitor of methionine adenosyltransferase 2A regulating one-carbon metabolism in keratinocytes”, ELSEVIER, (December 25, 2018), PTO-892 page 2 U), 
in view of
SALTS (Berge, Stephen M., et al.  “Pharmaceutical Salts.”  J. Pharmaceutical Sciences.  (January 1977) Vol. 66, No. 1, pp. 1-19, PTO-892 page 2 W). 
And in view of
KOURY (Koury, “Red blood cell production and kinetics”, pages 1-2, April 15, 2016, PTO-892 page 2 X). 

Claim 9 is drawn to a method for promoting hematopoiesis comprising administering an s-adenosylmethionine synthetase inhibitor to a subject in need. Claim 10 is drawn to the s-adenosylmethionine synthetase inhibitor MAT2 which is composed of MAT2A and MAT2B. Claim 11 is drawn to the s-adenosylmethionine synthetase inhibitors cycloleucine, a derivative thereof, a derivative of 4H-s-triazolo[4,3-a][1,4]benzodiazepine and a pharmaceutically acceptable salt. Claim 12 is drawn to s-adenosylmethionine synthetase inhibitor of 3-acetyl-11-keto-beta-boswellic acid and a pharmaceutically acceptable salt. Claim 13 is drawn to a method of preventing or treating anemia. Claim 14 is drawn to s-adenosylmethionine synthetase is MAT2. Claim 15 is drawn to cycloleucine, a derivative thereof, a derivative of 4H-s-triazolo[4,3-a][1,4]benzodiazepine and a pharmaceutically acceptable salt. Claim 16 is drawn to s-adenosylmethionine synthetase inhibitor of 3-acetyl-11-keto-beta-boswellic acid and a pharmaceutically acceptable salt. 
Determining the scope and contents of the prior art:
HAYASHI teaches that the enzyme S-adenosylmethionine synthetase is critical to methylation of DNA for transcription control (Summary and page 38). HAYASHI refers to S-adenosylmethionine synthetase as SAM synthetase and as methionine adenosyl transferase (MAT), hereinafter referred to as SAM and/or MAT (page 38 3rd paragraph).
MOORE teaches DNA methylation regulates gene expression by recruiting proteins involved in gene repression or by inhibiting the binding of transcription factors to DNA (Abstract page 23). 
SHAFQAT teaches MAT and its isoenzymes MAT1A, MAT2A, and MAT2B. MAT1A is a liver-specific isoenzyme. MAT2A and MAT2B are ubiquitously expressed isoenzymes. MAT2A has a subunit MAT2B (abstract on p. 27). 
SHIMA teaches cycloleucine as a MAT inhibitor (page 3356 first paragraph left column). SHIMA also teaches MAT2 is composed of two subunits, MAT2A and MAT2B (right column page 3354). 
CARAYON teaches how peripheral benzodiazepine receptors (PBR) protect the hematopoietic pathway (see “Abstract” and left col. of page 3170). CARAYON teaches PBR is a protein localized on the outer mitochondrial membrane of cells from the hematopoietic system (left col. of page 3170). PBR may prevent mitochondria from radical damages and thereby modulate apoptosis in the hematopoietic system (right col. of 3170). 
BAI teaches that Acetyl-11-keto-β-boswellic acid directly interacts with methionine adenosyltransferase 2A (MAT2A) by inhibiting its enzyme activity, and decreasing the corresponding concentration of S-adenosylmethionine (abstract findings page 575). 
The reference SALTS teaches various FDA-approved pharmaceutical salts, such as salts comprising sodium and potassium cations (Table 1 on page 2).  Furthermore, it teaches that skilled medicinal chemists can optimize the chemical, biological, physical, and economic characteristics of any medicinal compound by conversion to a salt form (page 1).  The particular selection of salt helps to influence the stability, hygroscopicity, and flowability of the resulting bulk drug (page 1).
KOURY teaches red blood cell production is known as “erythropoiesis” and occurs in the bone marrow as a component of general “hematopoiesis”. KOURY also teaches that decreased circulating red blood cells is referred to as “anemia” (page 1). 
Ascertaining the differences between the prior art and the claims at issue:
While HAYASHI teaches S-adenosylmethionine synthetase is critical to methylation of DNA for transcription control (Summary and page 38), HAYASHI does not teach all the limitations of the instant claims.  
While MOORE teaches DNA methylation regulates gene expression by recruiting proteins involved in gene repression or by inhibiting the binding of transcription factors to DNA (Abstract page 23), MOORE does not teach all the limitations of the instant claims.  
While SHAFQAT teaches MAT and its isoenzyme MAT2A and its associated subunit MAT2B (abstract), SHAFQAT does not teach all the limitations of the instant claims.
While SHIMA teaches cycloleucine as a MAT2 inhibitor (page 3356 first paragraph left column), SHIMA does not teach all the limitations of the instant claims.
While CARAYON teaches how peripheral benzodiazepine receptors (PBR) protect the hematopoietic pathway (see “Abstract” and left col. of page 3170), CARAYON does not teach all the limitations of the instant claims. 
While BAI teaches that Acetyl-11-keto-β-boswellic acid is a MAT2 inhibitor (abstract findings page 575), BAI does not teach all the limitations of the instant claims (abstract findings page 1).  
While reference SALTS teaches various pharmaceutically acceptable salts, such as salts with potassium and sodium cations (Table I on page 2), it does not teach all the limitations of the instant claims.
Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of hematopoiesis-promoting agents and therapeutics useful for treating anemia, and possesses the technical knowledge necessary to make adjustments to the therapeutics to optimize/enhance the pharmacokinetic properties of the compounds of MAT2 inhibitors and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of these therapeutics and understands the solutions that are widely-known in the art.
Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 9-16 are prima facie obvious in light of the combination of references HAYASHI, MOORE, SHAFQAT, SHIMA, CARAYON, BAI, SALTS, and KOURY. 
The artisan would find it obvious before the effective filing date of the claimed invention to combine the references, above, thereby arriving at the instant invention.
How do S-adenosylmethionine synthetase inhibitors promote hematopoiesis?
The artisan would be motivated to combine the teachings of HAYASHI and MOORE to use MAT inhibitors to promote hematopoiesis. Because S-adenosylmethionine synthetase (SAM/MAT) is critical to methylation of DNA for transcription control (HAYASHI “Summary” and “Introduction” p. 38) and because DNA methylation helps to regulate transcription control by inhibiting binding of transcription factors to DNA (MOORE “Abstract”), when MAT is active and not inhibited, MAT is expected to slow down and/or stop cell division, including erythropoiesis and hematopoiesis since MAT promotes DNA methylation/gene silencing (HAYASHI “Summary” and “Introduction” p. 38 and MOORE “Abstract”).  Thus, the artisan would expect that inhibiting MAT would promote erythropoiesis and hematopoiesis (by preventing DNA methylation and thereby promoting transcription and ultimately, cell growth/division).  The artisan would therefore be expected to devise a clinical method to administer a MAT/SAM inhibitor to promote hematopoiesis in a subject in need thereof.  This rejects claim 9. 
The artisan would be motivated to combine the teachings of HAYASHI, MOORE, SHIMA, and SHAFQAT to use SAM/MAT/MAT2 (“SAM”, “MAT”, and “MAT2” are all synonymous) inhibitors to promote hematopoiesis. The artisan would expect MAT2 inhibitors would promote hematopoiesis (per above). SHAFQAT teaches MAT and its isoenzymes MAT1A, MAT2A, and MAT2B. MAT1A is a liver-specific isoenzyme. MAT2A and MAT2B are ubiquitously expressed isoenzymes (page 27). MAT2 is composed of two subunits, MAT2A and MAT2B (SHIMA right column page 3354). Since hematopoietic cells are not located in the liver, MAT2A and MAT2B, together forming MAT2, would be the expected isoenzymes in hematopoietic cells. Thus, inhibiting MAT in hematopoietic cells must inhibit MAT2A and MAT2B in order to promote hematopoiesis. This rejects claim 10.   Hereinafter, (“SAM”, “MAT”, “MAT2”, “MAT2A”, and “MAT2B” are all synonymous) and refer to inhibitors of S-adenosylmethionine synthetase.
The artisan would be motivated to combine the teachings of HAYASHI, MOORE, SHAFQAT, and SHIMA to use cycloleucine, or a derivative thereof, as a MAT inhibitor to promote hematopoiesis. The artisan would expect that since MAT (MAT2A and MAT2B) inhibitors are known to be useful in promoting hematopoiesis (see, above), and since cycloleucine is a known MAT inhibitor (SHIMA page 3356 first paragraph left column), that cycloleucine, or its derivatives, would promote hematopoiesis. This rejects claim 11. 
The artisan would be motivated to combine the teachings of HAYASHI, MOORE, SHAFQAT, and CARAYON to use 4H-s-triazolo[4,3-a][1,4]benzodiazepine (or derivatives thereof) to promote hematopoiesis. Absent evidence to the contrary, 4H-s-triazolo[4,3-a][1,4]benzodiazepine is expected to act as an agonist to peripheral benzodiazepine receptors (PBR), since 4H-s-triazolo[4,3-a][1,4]benzodiazepine is interpreted to be a class of benzodiazepines. The CARAYON reference teaches that PBR protects/promotes hemopoiesis (“Abstract” and page 3170). The artisan would expect that 4H-s-triazolo[4,3-a][1,4]benzodiazepine would agonize the PBRs thereby promoting hematopoiesis. This rejects claim 11. 
The artisan would be motivated to combine the teachings of HAYASHI, MOORE, SHAFQAT, and BAI to use boswellic acid, and derivatives thereof, (AKBA) as a MAT2 inhibitor to promote hematopoiesis. The artisan would expect that since MAT2A/MAT2B inhibitors are known to be useful in promoting hematopoiesis (above), and since BAI teaches AKBA as a MAT2A inhibitor (abstract findings page 575), AKBA would be expected to promote hematopoiesis. This rejects claim 12. 
How do S-adenosylmethionine synthetase inhibitors prevent/treat anemia?
The artisan would be motivated to combine the teachings of HAYASHI, MOORE, and KOURY to prevent or treat anemia by administering a MAT inhibitor. MAT inhibitors promote hematopoiesis (see, above). The reference KOURY teaches that red blood cell production is a component of hematopoiesis (page 1). Furthermore, the reference KOURY teaches that anemia is a condition in which there is decreased circulating red blood cells (page 1). Therefore, the artisan would expect that increasing red blood cell count would treat anemia. Thus, the artisan would expect that promoting hematopoiesis would increase red blood cell count and that by administering MAT inhibitors known to promote hematopoiesis, the clinician would actually be simultaneously treating anemia by increasing the red blood cell count (during the course of hematopoiesis).  This rejects claim 13-16. 
The artisan would be motivated to use pharmaceutically acceptable salts of the MAT2 inhibitors:  cycloleucine, its derivatives, derivatives of 4H-s-triazolo[4,3-a][1,4]benzodiazepine, and 3-acetyl-11-keto-beta-boswellic acid, or its derivatives. The artisan would expect that the pharmaceutically acceptable salts would better control/optimize the chemical, biological, physical, and economic characteristics of the MAT2 inhibitor pharmaceutical combination (SALTS page 1). Therefore, the artisan would expect that pharmaceutically acceptable salt versions of cycloleucine, its derivatives, derivatives of 4H-s-triazolo[4,3-a][1,4]benzodiazepine, and 3-acetyl-11-keto-beta-boswellic acid, or its derivatives, would improve the stability, hygroscopicity, and flowability and result in an easier to deliver MAT2 inhibitor (SALTS page 1). This rejects claims 11-12 and 15-16. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
A prior art search retrieved applicable art. See “SEARCH 6” in enclosed search notes. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625